Case 18-03057        Doc 44     Filed 11/13/18     Entered 11/13/18 16:35:10          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 03057
         Latrina Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/02/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/15/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-03057            Doc 44        Filed 11/13/18        Entered 11/13/18 16:35:10              Desc         Page 2
                                                            of 3



 Receipts:

          Total paid by or on behalf of the debtor                       $1,000.00
          Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                            $1,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $289.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $45.00
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $334.76

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed        Paid         Paid
 Ace Cash Express                          Unsecured         100.00           NA            NA            0.00       0.00
 Ace Cash Express                          Unsecured           0.00           NA            NA            0.00       0.00
 Ad Astra Recovery                         Unsecured      1,228.00            NA            NA            0.00       0.00
 Anderson Financial Services LLC Loan Sm   Secured        3,018.79       2,874.56      2,874.56        665.24        0.00
 Autowarehous                              Unsecured      9,192.00            NA            NA            0.00       0.00
 Bank of America                           Unsecured         100.00           NA            NA            0.00       0.00
 Berlin-Wheeler                            Unsecured           1.00           NA            NA            0.00       0.00
 City of Chicago                           Unsecured           1.00           NA            NA            0.00       0.00
 Convergent Outsourcing Inc                Unsecured         427.00           NA            NA            0.00       0.00
 Convergent Outsourcing Inc                Unsecured         407.00           NA            NA            0.00       0.00
 ERC/Enhanced Recovery Corp                Unsecured      1,767.00            NA            NA            0.00       0.00
 First Premier Bank                        Unsecured         481.00           NA            NA            0.00       0.00
 Harvard Collection                        Unsecured           1.00           NA            NA            0.00       0.00
 Harvard Collection                        Unsecured         668.00           NA            NA            0.00       0.00
 Illinois Dept of Human Services           Unsecured           0.00    18,359.97      18,359.97           0.00       0.00
 Illinois Tollway Authority                Unsecured           0.00           NA            NA            0.00       0.00
 Kansas Counselors, Inc                    Unsecured           1.00           NA            NA            0.00       0.00
 Kansas Counselors, Inc                    Unsecured           1.00           NA            NA            0.00       0.00
 Mci                                       Unsecured         107.00           NA            NA            0.00       0.00
 Professional Finance Co                   Unsecured         659.00           NA            NA            0.00       0.00
 Recheck                                   Unsecured           1.00           NA            NA            0.00       0.00
 TCF NATIONAL BANK                         Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-03057        Doc 44      Filed 11/13/18     Entered 11/13/18 16:35:10             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,874.56            $665.24              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,874.56            $665.24              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,359.97               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $334.76
         Disbursements to Creditors                               $665.24

 TOTAL DISBURSEMENTS :                                                                       $1,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
